Exhibit 10.1

RURAL/METRO CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(FOR ELIGIBLE EMPLOYEES)

(UNDER THE 2008 INCENTIVE STOCK PLAN)

THIS RESTRICTED STOCK UNITS AGREEMENT (“Agreement”) is dated this 12th day of
July, 2010 (the “Grant Date”), between Rural/Metro Corporation, a Delaware
corporation (the “Company”), and Michael P. DiMino (the “Grantee”).

RECITALS:

The Company has adopted the Rural/Metro Corporation 2008 Incentive Stock Plan,
as such plan may subsequently be modified, amended, or supplemented (the
“Plan”), all of the terms and provisions of which are incorporated herein by
reference and made a part of this Agreement. All capitalized terms used but not
defined in this Agreement have the meanings given to them in the Plan.

The Committee has determined that it is in the best interests of the Company and
its stockholders to grant certain Restricted Stock Units to Grantee pursuant to
the Plan and this Agreement, as an inducement for Grantee to continue to serve
as an Employee of the Company and to provide Grantee with a proprietary or
financial interest in the future of the Company.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Restricted Stock Units. Subject in all respects to the terms,
conditions, and provisions of this Agreement and the Plan, the Company hereby
grants to Grantee 27,383 Restricted Stock Units (the “RSUs”). Each RSU shall
represent Grantee’s contingent right to receive one share of the Company’s
Common Stock.

2. Vesting and Issue Dates. Subject to Sections 4 and 5, the RSUs shall be
earned based upon the attainment of certain performance goals set forth on
Schedule A attached to this Agreement and, if earned, shall vest according to
Schedule B attached to this Agreement. The “Issue Date” for each RSU shall be
(a) the date on which such RSU vests in accordance with this Section 2 (the
“Vesting Date”) or, (b) if Grantee is eligible to (and does) make a timely
deferral election under one of the Company’s non-qualified Deferred Compensation
Plans, the payment date elected under that non-qualified Deferred Compensation
Plan. Upon the occurrence of the Issue Date, the Company shall issue to the
Grantee one share of Common Stock with respect to each RSU in accordance with
Section 3.



--------------------------------------------------------------------------------

3. Issuance of Shares.

(a) Issue Date Same as Vesting Date. If the Issue Date is the same as the
Vesting Date, the Secretary of the Company shall issue or cause to be issued to
the Grantee (or permitted transferee), in the calendar year during which such
RSUs vest, a certificate or certificates (or such other evidence of ownership as
may be permitted by the Bylaws) for the number of shares of Common Stock
issuable on that Issue Date, less any applicable tax and other withholding
amounts (unless applicable taxes and other withholdings are satisfied by other
means under Section 8).

(b) If RSUs Are Deferred. If the Issue Date is not the same as the Vesting Date,
the Secretary of the Company shall issue or cause to be issued to the Grantee
(or permitted transferee), (i) within ninety (90) days of the deferred payment
date (provided that if such ninety- (90-) day period begins in one calendar year
and ends in another, the Grantee shall not have the right to designate the
calendar year of payment) or (ii) within the first thirty (30) days of the
seventh (7th) month following the month of the Grantee’s Separation from
Service, if (A) the deferred payment date is the Grantee’s Separation from
Service, (B) the Grantee is a Specified Employee at the time of his Separation
from Service, and (C) the issuance of RSUs does not qualify for an exception
from the definition of a “deferral of compensation” (within the meaning of Code
Section 409A), a certificate or certificates (or such other evidence of
ownership as may be permitted by the Bylaws) for the number of shares of Common
Stock issuable on that Issue Date, less any applicable tax and other withholding
amounts (unless applicable taxes and other withholdings are satisfied by other
means under Section 8).

(c) Other Matters. Delivery of certificates shall be effected for all purposes
when the Company’s stock transfer agent shall have deposited such certificates
in the United States mail, addressed to the Grantee. The Company, however, shall
not be liable to the Grantee (or permitted transferee) for damages relating to
any delays in issuing the certificate(s) to the Grantee (or permitted
transferee), any loss of the certificate(s), or any mistakes or errors in the
issuance of the certificate(s) or in the certificate(s) themselves. The
certificates shall be issued for a whole number of shares only. Any fractional
share resulting from the vesting of such RSU or otherwise shall be rounded up to
the next full share as of such Issue Date.

4. Effect of Termination of Service with the Company. Except as otherwise
provided in the Grantee’s written employment agreement or another written
agreement with the Company, if any, and except as set forth in Section 5(a),
(a) if the Grantee’s Service with the Company is terminated by the Company
without Cause or by the Grantee for Good Reason (as such terms are defined in
Section 8(g) of the Executive Employment Agreement entered into as of May 20,
2010 (as amended from time to time), by and between Grantee and the Company),
then any earned (no longer subject to performance conditions) but unvested RSUs
shall continue to vest for a period of six (6) months after the Grantee’s date
of termination, on which date any earned RSUs remaining unvested shall be
forfeited, and any unearned RSUs (still subject to performance conditions) shall
be forfeited as of the date of such termination; (b) if the Grantee’s Service
with the Company is terminated by the Grantee without Good Reason or if the
Company terminates the Grantee’s Service for Cause, then all unvested (whether
earned or unearned) RSUs held by the Grantee shall immediately expire and be
forfeited as of the commencement of business on the date of such termination;
(c) if the Grantee’s Service with the Company is terminated as the result of the
Grantee’s Disability or death, then all earned but unvested RSUs held by the
Grantee shall become fully and immediately vested as of the date of such
termination and fifty percent (50%) of outstanding unearned RSUs will be deemed
earned and shall become fully and immediately vested as of the date of such
termination and the remaining fifty percent (50%) of

 

- 2 -



--------------------------------------------------------------------------------

outstanding unearned RSUs shall be forfeited; and (d) if the Grantee’s Service
with the Company is terminated as a result of the Grantee’s Retirement, then any
earned but unvested RSUs held by the Grantee shall continue to vest for a period
of one (1) year after such termination, on which date the unvested portion of
any earned RSUs remaining unvested shall be forfeited, and any unearned RSUs
shall be forfeited as of the Grantee’s date of termination.

5. Change in Control; Tender Offer.

(a) Termination of Service in Connection with a Change of Control.
Notwithstanding Sections 2 and 4, as provided in the Grantee’s written Change of
Control Agreement with the Company, effective June 1, 2010 (as amended from time
to time), to the extent that the Acquiror either assumes the Company’s
obligations under this Agreement when the Change of Control is consummated
and/or substitutes for the RSUs granted pursuant to this Agreement substantially
equivalent awards for the Acquiror’s securities for some or all of the RSUs
outstanding under this Agreement when the Change of Control is consummated, this
Agreement or such substituted awards shall remain in full force and effect and
shall continue to vest as though the Change of Control did not occur. In such a
case, if the Grantee’s Service with the Company is terminated by the Company
without Cause or by the Grantee for Good Reason (as defined in Section 6 of the
Change of Control Agreement, effective June 1, 2010 (as amended from time to
time), by and between Grantee and the Company) within two (2) years after the
occurrence of a Change of Control, then all RSUs, whether earned or not, held by
the Grantee pursuant to this Agreement shall become fully and immediately
vested. The acceleration of vesting and deemed earning of RSUs pursuant to this
Section 5(a) shall not occur if a Grantee’s Service with the Company is
terminated for Cause or as a result of the Grantee’s Disability, death,
Retirement, or by the Grantee without Good Reason, in each case, in accordance
with the terms of the Change of Control Agreement.

(b) Vesting of Non-Assumed/Non-Substituted RSUs upon Change of Control.
Notwithstanding Sections 2 and 4, in the event the Acquiror does not assume some
or all of the Company’s obligations under this Agreement when the Change of
Control is consummated and/or substitute substantially equivalent awards for the
Acquiror’s securities for some or all of the RSUs outstanding under this
Agreement when the Change of Control is consummated, then any unearned or
unvested portion of the RSUs shall be immediately deemed earned and vested in
full immediately prior to the consummation of the Change of Control. The earning
and/or vesting of RSUs that is permissible solely by reason of this Section 5(b)
shall be conditioned upon the consummation of the Change of Control. Unless
otherwise provided by the Board, any RSUs that are neither (i) assumed by or
substituted for by the Acquiror in connection with the Change of Control nor
(ii) vested in connection with the consummation of the Change of Control shall
terminate and cease to be outstanding effective as of the consummation of the
Change of Control.

(c) Tender Offer. Notwithstanding anything in this Agreement to the contrary,
the Committee, in its discretion may accelerate vesting of all or any portion of
the RSUs so that the shares of Common Stock issuable upon such vesting can be
tendered in response to a tender offer for, or a request or invitation to tender
of, greater than fifty percent (50%) of the outstanding Common Stock of the
Company.

 

- 3 -



--------------------------------------------------------------------------------

6. Restrictive Covenants. Grantee and the Company are parties to that certain
Employment Agreement dated May 20, 2010, which includes provisions in Sections
10, 11 and 12 thereof that restrict or prohibit Grantee from engaging in certain
activities (the “Restrictive Covenants”). Grantee agrees that if Grantee
violates any provision of such Restrictive Covenants, then (i) all unvested RSUs
shall immediately become null and void, and (ii) any shares of Common Stock
issued upon vesting of any RSUs within one (1) year prior to or within one
(1) year after the date on which such violation occurred, along with any shares
of Common Stock or other deferred compensation credited pursuant to Section 2(b)
upon vesting of any RSUs within one (1) year prior to or within one (1) year
after the date on which such violation occurred shall immediately become null
and void (collectively, the “Forfeited Shares”). Grantee hereby agrees that upon
demand from the Company within one (1) year after the later of termination of
Grantee’s Service with the Company or discovery of the violation, (A) Grantee
shall pay to the Company an amount equal to the proceeds Grantee has received
from any sales or distributions of Forfeited Shares, and (B) if Grantee still
holds all or any part of the Forfeited Shares at the time the Company makes such
demand, Grantee shall either (1) deliver to the Company all such unsold
Forfeited Shares or (2) pay to the Company the aggregate Fair Market Value of
such Forfeited Shares as of the date of issuance of the Forfeited Shares. By
accepting this Agreement and the RSUs granted hereby, Grantee agrees that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company. To the extent that Grantee owes the Company under this
Section 6, by accepting this Agreement, Grantee consents to deductions from time
to time from any amounts the Company owes Grantee (x) from amounts that do not
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (including amounts owed to Grantee as wages or other
compensation) and/or (y) from amounts that constitute “nonqualified deferred
compensation” to the extent permitted by Code Section 409A (currently $5,000).
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount Grantee owes
pursuant to this Section 6, Grantee hereby agrees to pay immediately the unpaid
balance to the Company.

7. Transferability. The RSUs granted pursuant to this Agreement (a) may not be
transferred for value or in violation of any stock ownership or stock retention
guidelines or policies adopted by the Company from time to time, and (b) are not
transferable or assignable by the Grantee except (i) by will or the laws of
descent and distribution, or (ii) pursuant to a Qualified Domestic Relations
Order.

8. Tax Withholding; Other Deductions.

(a) General. The Company’s obligation to deliver shares of Common Stock under
this Agreement shall be subject to the Grantee’s satisfaction of all applicable
federal, state, local, and foreign income and payroll tax withholding
requirements. Grantee agrees to make appropriate arrangements with the Company
for the satisfaction of any applicable federal, state, local, and foreign income
and payroll tax withholding or similar requirements, including the payment to
the Company at the time of vesting of any RSUs of all such taxes and the
satisfaction of all such requirements. If tax withholdings are to be transmitted
to the Company and are not timely received by the Company in order to satisfy
its withholding obligation, the Company may withhold a portion of the shares of
Common Stock that would otherwise be issued to the Grantee on the Issue Date,
sell such shares, and use the proceeds from such shares to satisfy the Company’s
minimum withholding obligations.

 

- 4 -



--------------------------------------------------------------------------------

(b) Shares to Pay for Withholding. In connection with the receipt of shares of
Common Stock upon vesting of RSUs, the Committee may, in its discretion and in
accordance with the provisions of this Section 8(b) and such supplemental rules
as it may from time to time adopt (including any applicable safe-harbor
provisions of Rule 16b-3 under the Exchange Act), provide the Grantee with the
right to use shares of Common Stock (including shares of Common Stock
attributable to vested RSUs, which have not yet been issued) with a Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligations
of the Company based on the minimum applicable statutory withholding rates for
federal, state, local, and foreign income tax and payroll tax purposes
(“Taxes”). Such right may be provided to the Grantee in either or both of the
following formats:

(i) Stock Withholding. The Grantee may be provided with the election to have the
Company withhold, from the shares of Common Stock otherwise issuable on the
Issue Date for any RSU, a portion of those shares of Common Stock with an
aggregate Fair Market Value equal to the percentage of the applicable Taxes (not
to exceed one hundred percent (100%) of the minimum statutory withholding
obligations), as designated by the Grantee.

(ii) Stock Delivery. The Committee may, in its discretion, provide the Grantee
with the election to deliver to the Company, on the Issue Date for any RSU, one
(1) or more shares of Common Stock previously acquired by the Grantee (other
than pursuant to the transaction triggering the Taxes) with an aggregate Fair
Market Value equal to the percentage of the Taxes incurred in connection with
such vesting of RSUs (not to exceed one hundred percent (100%) of the minimum
statutory withholding obligations), as designated by the Grantee.

9. Adjustment of Shares. Notwithstanding anything contained herein to the
contrary, the number and type of shares of Common Stock issuable upon vesting of
RSUs subject to this Agreement shall be proportionately adjusted for any
increase or decrease in the number of outstanding shares of Common Stock of the
Company in the manner set forth in Section 19(a) of the Plan. If the Company is
the surviving entity in any merger or consolidation as described in
Section 19(c) of the Plan, the RSUs granted herein shall pertain to and apply to
the number and type of securities of the surviving entity to which a holder of
the number of shares of Common Stock subject to such RSUs would have been
entitled if such RSUs had vested in full immediately prior to such merger or
consolidation.

10. Rights as Stockholder. Except as provided in the remainder of this
Section 10, the Grantee shall not be entitled to any of the rights of a
stockholder with respect to the RSUs (including the right to vote any shares
issuable upon vesting of such RSUs) unless and until the certificate for shares
of Common Stock issuable upon an applicable Issue Date (or other evidence of
ownership as may be permitted by the Bylaws) are issued. Notwithstanding the
foregoing, if the Company pays a cash dividend on its Common Stock while the
RSUs are still outstanding (i.e., before shares of Common Stock have been issued
upon vesting of any RSUs), cash dividends on the underlying shares of Common
Stock shall be accrued and paid to the Grantee at such time as the underlying
RSUs vest and are issued as shares of Common Stock.

11. No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the Service of the
Company (or any Parent or Subsidiary employing or retaining the Grantee) for any
period of time or to interfere with or

 

- 5 -



--------------------------------------------------------------------------------

otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or the Grantee, which rights are
hereby expressly reserved by each, to terminate the Service of Grantee at any
time for any reason whatsoever, with or without Cause.

12. Limitation on Liability of the Company.

(a) If the number of shares of Common Stock covered by this Agreement
(individually, or in combination with other Awards granted under the Plan)
exceeds, as of the Grant Date, the number of shares of the Company’s Common
Stock that may be issued under the Plan without stockholder approval, then this
Agreement shall be void with respect to such excess shares unless the Company
obtains stockholder approval of an amendment to the Plan increasing the number
of shares of Common Stock issuable under the Plan prior to the Vesting Date(s)
with respect to such excess shares.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any shares of Common Stock pursuant to this Agreement shall relieve the Company
of any liability with respect to the non-issuance of the shares of Common Stock
as to which such approval shall not have been obtained.

13. Compliance with Laws and Regulations; Securities Matters.

(a) The issuance of the shares of Common Stock upon vesting of any RSUs pursuant
to this Agreement shall be subject to compliance by the Company and the Grantee
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or trading market on which the shares of
Common Stock may be listed at the time of such issuance. Notwithstanding any of
the other provisions of this Agreement or of the Plan, the Grantee agrees that
the Company will not be obligated to issue any of the shares of Common Stock
pursuant to this Agreement if the issuance of such shares of Common Stock would
constitute a violation by the Grantee or by the Company of any provision of any
law or regulation of any governmental authority or national securities exchange
or trading market on which the Common Stock is then listed or traded. The
Company, in its sole discretion, may defer the effectiveness of any Vesting Date
in order to allow the issuance of shares of Common Stock pursuant thereto to be
made pursuant to registration or an exemption from registration or other methods
for compliance available under federal or state securities laws. The Company
shall inform the Grantee in writing of its decision to defer the effectiveness
of such Vesting Date. In connection with the issuance of shares of Common Stock
upon vesting of any RSUs, the Grantee shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with applicable requirements of federal and state securities laws.

(b) The Company may issue shares of Common Stock upon the vesting of RSUs under
this Agreement only if (i) the shares of Common Stock that are to be issued are
registered under the Securities Act and any and all other applicable securities
laws, or (ii) the Company, upon advice of counsel, determines that the issuance
of such shares of Common Stock is exempt from registration requirements.

 

- 6 -



--------------------------------------------------------------------------------

(c) The Grantee acknowledges and agrees that the Company is under no obligation
to register, under the Securities Act or any other applicable securities laws,
any of the shares of Common Stock to be issued to the Grantee upon vesting of
any RSUs or to take any action that would make available any exemption from
registration. The Grantee further acknowledges and agrees that if the shares of
Common Stock to be issued to the Grantee upon the vesting of any RSUs have not
been registered under the Securities Act and all other applicable securities
laws, those shares will be “restricted securities” within the meaning of Rule
144 under the Securities Act and must be held indefinitely without any transfer,
sale or other disposition unless (i) the shares are subsequently registered
under the Securities Act and all other applicable securities laws, or (ii) the
Grantee obtains an opinion of counsel that is satisfactory in form and substance
to counsel for the Company that the shares may be sold in reliance on an
exemption from registration requirements. In the event that the shares to be
issued upon vesting of any RSUs are “restricted securities,” the certificate(s)
representing the shares of Common Stock issued upon such vesting will be stamped
or otherwise imprinted with a legend in such form as the Company or its counsel
may require with respect to any applicable restrictions on the sale or transfer
of such shares and the stock transfer records of the Company will reflect stop-
transfer instructions with respect to such shares.

14. Notices; Deliveries. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company, in care of its Secretary, at its principal office at 9221 East Via
de Ventura Drive, Scottsdale, Arizona 85258. Any notice to be given or delivered
to the Grantee shall be in writing and addressed to him at the address given by
him beneath his signature hereto. Either party hereto may hereafter designate a
different address in writing to the other party. Any notice shall be deemed to
have been given or delivered (a) upon personal delivery; or (b) upon receipt of
facsimile transmission; or (c) one business day after deposit with a nationally
recognized overnight courier for overnight delivery; or (d) three business days
after deposit in the U.S. mail, first class postage prepaid, and properly
addressed to the party to be notified.

15. Disputes. As a condition of the granting of the RSUs, Grantee, his heirs and
successors, or permitted transferees agree that (a) any dispute or disagreement
that may arise hereunder shall be determined by the Committee in its sole
discretion and judgment, (b) all decisions of the Committee with respect to any
questions or issues arising under the Plan or under this Agreement shall be
conclusive on all persons having an interest in the RSUs, and (c) any such
determination and any interpretation by the Committee of the terms of the Plan
and this Agreement shall be final and shall be binding and conclusive, for all
purposes, upon the Company and upon the Grantee, his heirs, personal
representatives, and permitted transferees.

16. RSUs Subject to Plan. The Grantee acknowledges that he has received and
carefully reviewed a copy of the Plan on or prior to the Grant Date. This
Agreement and the RSUs evidenced hereby are made and granted pursuant to the
Plan and are in all respects limited by and subject to the express terms and
provisions of the Plan. Unless otherwise explicitly stated herein, in the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail under all circumstances.

17. Code Section 409A. To the extent that the RSUs are a Section 409A Award, the
Company and the Grantee intend that this Agreement and the RSUs shall comply
with the requirements of Code Section 409A and any related regulations or other
guidance promulgated

 

- 7 -



--------------------------------------------------------------------------------

with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service. Therefore, the Company shall not make any changes or
adjustments to this Agreement or the RSUs that is not in accordance with the
requirements of Code Section 409A without the express written consent of the
Grantee. If the RSUs are not a Section 409A Award then, notwithstanding any
other provision in the Plan, the Company shall take no action that causes this
Agreement or the RSUs to become a Section 409A Award without the express written
consent of the Grantee.

18. Recoupment. All awards under this Agreement are limited by and in all
respects subject to any compensation recovery, recoupment, equity retention or
similar plans or policies that the Company may enact from time to time and,
without limiting the foregoing, all RSUs granted hereunder are subject to
recoupment, forfeiture or modification (in whole or in part) in accordance with
the terms of any such plans or policies, regardless of whether such plans or
policies are currently in effect or may be implemented and/or modified
subsequent to the date of this Agreement.

19. Miscellaneous.

(a) Nothing herein contained shall affect Grantee’s right to participate in and
receive benefits from and in accordance with the then-current provisions of any
employee pension, welfare, or fringe benefit plan or program of the Company.

(b) Whenever the term “Grantee” is used herein under circumstances applicable to
any other person or persons to whom the RSUs, in accordance with the provisions
of this Agreement or the Plan, may be transferred, the word “Grantee” shall be
deemed to include such person or persons. Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine,
or neuter, as the context requires.

(c) If any provision of this Agreement or of the Plan would disqualify the
Agreement or the Plan under Rule 16b-3 promulgated under the Exchange Act, or
would not otherwise comply with Rule 16b-3, such provision shall be construed or
deemed amended to conform to Rule 16b-3, to the extent permitted by applicable
law and deemed advisable by the Board.

(d) This Agreement shall be binding upon and inure to the benefit of the Company
and the Grantee and their respective heirs, administrators, successors, or
permitted assigns.

(e) The interpretation, performance, and enforcement of this Agreement shall be
governed by the laws of the State of Arizona, notwithstanding any Arizona or
other conflicts of law principles to the contrary.

[Signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Grantee have executed and delivered this
Agreement as of the date first above written, which date is the Grant Date of
the RSUs.

 

RURAL/METRO CORPORATION, a Delaware corporation By:  

/s/ Conrad A. Conrad

Printed Name:  

Conrad A. Conrad

Title:  

Chairman of the Board

GRANTEE

                /s/ Michael P. DiMino

Michael P. DiMino Address:  

 

 

 

- 9 -



--------------------------------------------------------------------------------

SCHEDULE A

PERFORMANCE GOAL(S)

The performance criteria below must be achieved no later than the first
anniversary of the grant date of the initial grant of restricted stock units
(RSUs) awarded to Michael DiMino, as a condition of vesting of the RSU grant.
Achievement shall be determined in the discretion of the Board of Directors.

 

•  

Prepare and secure board approval for an updated strategic plan for the Company
by orchestrating an ongoing planning process which produces an updated corporate
vision and updated mid- and long-term business objectives (including a
profitable revenue growth plan).

 

•  

Building on recent Company initiatives, refine the optimal blend between
standardization and centralization of certain activities and independence,
tailoring and decentralization of others and develop an action plan to move
Rural/Metro toward that blend.

 

•  

Review recent modifications to the Company’s organizational structure that
details the organization’s personnel needs as a function of the company’s
strategic and operating plans, and recommend enhancements as appropriate.
Implement an action plan to address important vacancies within that plan.

 

•  

Develop an action plan for retention of senior management personnel through the
current transition of management responsibilities.

 

•  

Partnering with the Chief Financial Officer and Managing Director of Investor
Relations & Corporate Communications, review recent initiatives to build a
broader and stronger set of relationships with target institutional investors,
the broader investor community and stock market analysts, and update as
appropriate. Refine the Rural/Metro “story” for key external constituents, most
notably the investor and analyst community.

 

- 10 -



--------------------------------------------------------------------------------

SCHEDULE B

VESTING SCHEDULE

Provided that performance goal set forth on Schedule A is met:

 

Vesting Date

   Number of
Units  Vested

First (1st) Year Anniversary of Grant Date

   9,127

Second (2nd) Year Anniversary of Grant Date

   9,128

Third (3rd) Year Anniversary of Grant Date

   9,128

 

- 11 -